Title: From Thomas Jefferson to Robert Richardson, 20 April 1824
From: Jefferson, Thomas
To: Richardson, Robert

Sir Monto Apr. 20. 24.I have just now recieved your favor of Mar. 31. and with it the book you have been so kind as to send me, but I cannot promise that I shall read it. 600 pages  at the age of 81.   are a formidable undertaking. the subject too is one on which had I not made up my mind before this age, I should be inexcusable indeed, and having done this in the vigor of body and mind, a change under the wane of both would be more likely to produce than to correct error.I will remember the merits of the Prospect before us, and the subsequent demerits of the miserable publisher. he was a  poor creature sensible, hypocondriary drunken  pennyless & unprincipled. I learn with satisfn that your separn from him dated with his deflection from the path of merit, and that you are entitled to so much of the credit which had been given to him exclusively.The correspdce with Richd Richardson gave me reason to believe he had a considble sugar estate of land & negroes in Jamaica but encumbered with large debts. the sudden discontinuance of his letters left me without a doubt of his death.Accept the assurance of my esteem & respectTh: J.